DETAILED ACTION
Claims 32 and 53-56 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 32 and 53-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of WO 97/37000 (hereinafter as “Groner”, cited by the IDS, 3/30/2018) in further view of Meguro et al. (J. Clinical Microbiology, 1979-see form 892). 
The claims are directed to (in part): a method for preparing an influenza seed virus comprising (a) incubating an influenza virus from a patient sample with an MDCK cell, wherein the MDCK cell is growing in a serum-free suspension culture, under conditions that allow the influenza virus to replicate; and (b) collecting the replicated influenza virus to produce the isolated influenza seed virus, wherein the influenza seed virus is used for vaccine manufacture; see instant claim 32.
Note that the method steps are substantially the same and the “wherein the influenza seed virus is used for vaccine manufacture” is directed to an intended used.
Groner describes the cell line MDCK 33016 wherein the cells are capable of growing in suspension in serum-free media and replicating various viruses, including influenza; see abstract and p. 5, lines 4+ as well as instant claim 32. Also see p. 5, lines 27+ which provides a process for the replication of influenza viruses in serum-free medium in suspension and the isolation thereof; see instant claim 42. See p. 16 showing the successful replication of different strains of influenza A and B strains using this cell line.
Groner does not explicitly describe incubating a patient sample with an MDCK cell (see claim 32); wherein the influenza virus is an influenza C virus (claim 56); and the inherent features set forth by claim 57 regarding the binding preference of a hemagglutinin.
Meguro teach the use of MDCK cells for primary virus isolation from clinical respiratory specimens; see introduction. Also see p. 175, col. 1 for teaching that respiratory secretion were collected from 600 patients.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a patient sample as a source for influenza virus, including respiratory secretions, in the method described by Groner. One would have been motivated to do so as a means of replicating influenza virus and providing a diagnosis of the patient.
It would have been obvious for one of ordinary skill in the art at the time of the invention isolate any strain of influenza using the method described by Groner, including an influenza C virus. One would have been motivated to do so in order to isolate any influenza virus from a patient sample for further characterization of the isolated strain, if present in the sample. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, use of MDCK cells for the replication and isolation of influenza virus, using a patient sample as a source of influenza, etc.
The invention as a whole was clearly prima facie obvious for one of ordinary skill in the art at the time the invention was made.
Response to Arguments
The declaration under 37 CFR 1.132 filed 1/29/2021 is insufficient to overcome the rejection of the claims based upon the 103 rejection as set forth in the last Office action because:  the arguments are not persuasive. Note that both the declaration and Applicant’s arguments are substantially the same and will be addressed together.
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. As noted above, the arguments set forth by both the declaration and Applicant will be addressed together.
In view of the claim amendments filed 1/29/2021, note that the method steps are substantially the same, comprising only two steps, an incubation step (in part) and a collection step (in part). Also note that the wherein clause “wherein the influenza seed virus is used for vaccine manufacture” is directed to an intended use of the influenza seed virus. A recitation of the intended use of the claimed invention (i.e., the influenza seed virus used for vaccine manufacture) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then the claim has been met.  In this case, since the prior art teaches the same steps of the claimed method, using the same materials, the resulting virus must be capable of performing the same intended use (i.e. the influenza seed virus used for vaccine manufacture vaccine manufacture). 
Applicant notes that Dr. Gully states that at the time of the invention, the then-approved practice for isolating influenza seed virus for vaccine manufacture was to use 
In response, the “then-approved” practice for isolating influenza seed virus using eggs for vaccine manufacture is considered irrelevant for the prior art meets the use of MDCK cells as claimed. 
Dr. Gully contends that the initial seed virus isolation and later industrial-scale influenza virus replication/production are “very different processes with different objectives”, including culturing conditions which are relevant to the traditional virus replication and/or large scale production would not necessarily be suitable for initial seed virus isolation process. Applicant argues that contrary to the Office’s bare assertion, there was no reasonable basis for the skilled artisan to arbitrarily switch the culturing conditions for these two distinct processes.
In response, the claims are directed to two method steps and both steps are met by the prior art, including the culturing conditions. Note that the 103 rejection provides different motivations than that set forth by the declaration and arguments which were not addressed, including a means of replicating the influenza virus and providing a diagnosis of the patient and further characterization of the isolated strain present in a sample. A different rationale from Applicant’s is permissible; see MPEP 2144, “IV. RATIONAL DIFFERENT FROM APPLICANT’S IS PERMISSIBLE” which states that following: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.

In response, Groner was cited for teaching the use of MDCK 33016 wherein the cells are capable of growing in suspension in serum-free media and replicating influenza. It is not clear how the virus in the teachings by Groner is structurally different than the claimed influenza seed virus.
	Both sets of arguments content that Meguro is of no help for the reference teaches MDCK cells which are grown in a monolayer in a media comprising bovine serum. Dr. Gully’s opinion is that in view of Meguro’s limited disclosure and the state of the art, the skilled artisan would not have combined the cited references to arrive at the claimed invention and nothing in the cited references provides the skilled artisan with the requisite motivation to arrive at the claimed method as Groner is silent on preparing an influenza seed virus from a human sample. 
	In response, Meguro was cited for teaching that clinical respiratory specimens are a source of influenza virus; for example, the skilled artisan would have collected specimens from patients because Meguro teaches that such specimens are a source of influenza virus. Applicant’s arguments in view of Meguro teaching the use of MDCK cells grown in a monolayer comprising serum is irrelevant. This was provided by Groner.

	The arguments point to the teachings by PGPUB20050118698 which teach isolating a seed virus from a sample and growing the virus using a monolayer MDCK cells in media comprising serum. The arguments then points to Example 8 of the document for disclosing a serum-free medium during the production phase for vaccine manufacture. The arguments contend that the document makes clear that the culturing conditions for initial seed virus isolation are distinct from later bulk virus production/replication as disclosed by Groner. 
	The arguments continue by pointing to the teachings of Nakamura which disclose human patient specimens with MDCK cells in a monolayer and in suspension. The arguments note that Nakamura teaches that the HA yield with the suspension cultured cells was poor with low m.o.i. 
	The arguments conclude that there was no reason why the skilled artisan would have considered using MDCK cells growing in a serum-free suspension culture for isolating an influenza seed virus.
	In response, the Groner reference provides a plurality of advantages for using MDCK cells in a serum-free suspension, including the method being both simple and economical as well as the method requires less effort and consumption of media; see p. 4. This teaching provides ample motivation for one of ordinary skill in the art to grow an influenza using the MDCK cells and culture conditions set forth by Groner. Further, it is not clear as to why a structurally intact virus from a patient sample could not be used. It is noted here that the method claims comprise two steps (incubation and isolation) and comprise, the method may encompass other steps, such as purification of the virus and growing the virus on a monolayer before contacting the MDCK cells in serum-free suspension. Note that the claims do not require any specific HA yields nor do they indicate any specific volume (which could indicate bulk virus production/replication); thus, the virus may be grown up to produce sufficient amounts of virus in order to successfully sequence the virus for identification of strain, characterization of mutations, etc. The motivations applied in the 103 were not addressed.
	The arguments contend that Meguro discloses incubating the clinical respiratory specimens with MDCK cells and that “it nevertheless requires using adherent MDCK cells growing in a serum-containing culture”. The argument further contend that Nakamura teaches contacting specimens with MDCK cells growing in medium comprising serum and that Groner is of no assistance because the reference is silent on using a patient sample with any MDCK cells for preparing primary virus. 
	In response, the recitation “it nevertheless requires using adherent MDCK cells growing in a serum-containing culture” is merely an allegation for no evidence has been provided to support this. Further, Groner successfully demonstrates that a virus can grow in a suspension of MDCK cells without serum. Separately, claim 32, step a is directed to “incubating an influenza virus from a patient sample with an MDCK cell, wherein the MDCK cell is growing in a serum-free suspension culture, under conditions that allow the influenza to replicate”. This step is open to the influenza virus being isolated from the sample and grown before this incubation step; the step merely requires that at some point the virus was derived from a patient sample.

	This argument is not clear. Groner’s cells grow influenza virus. This virus may be taken from a specimen. The arguments are not clear as to why it would not work. 
	The arguments contend that the present inventors discovered that a process as claimed could conveniently and effectively isolate influenza seed viruses from a patient sample and that the claimed method represents an unexpected, significant improvement to the egg-based process. Applicant points to Lu and Izurieta for disclosing that cell-based vaccines are more effective than egg-based vaccines. 
	In response, cell-based vaccines for influenza virus were known at the time the invention was filed; see Groner, at least p. 9. Also see Groner, p. 1-2 which discloses the disadvantages of using eggs in preparing influenza vaccines. The comparison between egg-based and cell-based vaccines are considered irrelevant, given the prior art teaches cell-based vaccines. Also, it is known that influenza viruses can be isolated from infected subjects; see the Meguro reference. 
	The arguments point to the instant specification, Table 1 for showing that isolating influenza seed viruses using MDCK cells growing in a serum-free suspension culture as compared to monolayer serum-containing culture are superior to the latter by providing higher virus yields. The arguments also points to post-filed art by Nakamura II for showing that MDCK-N was assessed as the best of the three cell lines examined for isolating influenza seed viruses.

	The arguments set forth by Applicant and the declaration are not found persuasive. The rejection is maintained.
Conclusion
	No claims are allowed at this time.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648